Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the application filed on 08/20/21.
Claims 21-40 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification




The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 21-22, 25-29, 32-36 and 38-40 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Milliman et al. (5,865,361).
	Regarding claims 21-22, 25-29, 32-36 and 38-40, Milliman discloses a surgical instrument, comprising: a handle (12); an end effector (17), comprising: an elongate channel comprising a channel slot (18; Figs. 12A-12B); a staple cartridge (220) removably positioned in said elongate channel, wherein said staple cartridge comprises a staple (226), a staple driver (228) supporting said staple, and a wedge (232, 234), wherein axial translation of said wedge is configured to cam said staple driver to deploy said staple from said staple cartridge; and an anvil (20) operably coupled to said elongate channel, wherein said anvil and said elongate channel are configurable between an open configuration and a closed configuration (Figs. 1, 24), and wherein said anvil comprises an anvil slot (214; Fig. 21); a firing member (at the distal end of bar 212; Fig. 27) movable between a proximal position and a distal position, wherein said firing member comprises: a cutting edge (280); an upper flange (286) configured to slidably engage said anvil; and a lower flange (287; Fig. 24) configured to slidably engage said elongate channel, wherein said firing member is configured to axially translate said wedge through said staple cartridge (Figs. 49, 51-52), and wherein said upper flange and said lower flange are configured to affirmatively space said elongate channel and said anvil as said firing member moves toward said distal position (Figs. 49 and 51-52); an articulation joint (244; Figs. 21 and 57-61); and a firing bar (212) configured to transfer a firing motion produced by said handle to said firing member through said articulation joint, wherein said firing bar is operably coupled to said firing member at an interfacing location, wherein said firing bar comprises a plurality of laminated strips (Fig. 31), and wherein a thickness of said firing member is greater than a thickness of at least two strips of said plurality of laminated strips (note that when the strips are attached together to form the firing member, the thickness of the formed firing member  is greater than a thickness of at least two strips); an elongate shaft (16), wherein said end effector (17) is rotatable relative to said elongate shaft about said articulation joint (Figs. 57-61); and, wherein said firing bar is tapered (as shown in 268 of Fig. 31); wherein said staple cartridge (220) comprises a stepped deck (Fig. 21) and is replaceable.
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.







7.	Claims 23, 30 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Milliman et al. (5,865,361) in view of McGuckin, Jr. et al. (2002/0143346).
	Regarding claims 23, 30 and 37, Milliman discloses the invention substantially as claimed comprising an end effector with an anvil and cartridge assembly, but fails to disclose a closure member movable between a first position and a second position, wherein said anvil and said elongate channel are configured to transition toward said closed configuration based on said closure member moving toward said second position. McGuckin discloses a surgical stapling instrument comprising an anvil and cartridge assembly (49,50; Fig. 5) and a closure member (60) movable between a first position and a second position (movable distally), wherein said anvil and said elongate channel are configured to transition toward said closed configuration based on said closure member moving toward said second position for the purposes of properly positioning and clamping tissue between the anvil and cartridge assembly (pars. 36-37). It would have been obvious to one having ordinary skills in the art to have provided Milliman’s device with a closure member as taught by McGuckin in order to properly positioning the tissue and the jaws of the device prior firing of staples. 
8.	Claims 24 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Milliman et al. (5,865,361) in view Racenet (WO2004/032762).
	Regarding claims 24 and 31, Milliman discloses the invention substantially as claimed including a firing member integrally formed at the distal end of a firing bar, but fails to disclose wherein the firing member comprises an aperture, wherein said firing bar comprises an attachment member, and wherein said attachment member is positioned within said aperture to couple said firing member to said firing bar. Racenet discloses a surgical stapling instrument comprising a firing member (32; Fig. 7) comprising an aperture (68) and a firing bar (64) comprises an attachment member (62b; Fig. 4), and wherein said attachment member is positioned within said aperture to couple said firing member to said firing bar for the purposes of removably securing the firing member and the firing bar together. It would have been obvious to one having ordinary skills in the art to have provided Milliman’s firing member to be a separate component from the firing bar and comprising these features as taught by Racenet in order to removably attach them together.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731